PER CURIAM:
Michael Allen Kokoski appeals the district court order granting his motion to have the court review the record and denying his motion for reconsideration. We have reviewed the record and the district court order and affirm for the reasons cited by the district court. See Kokoski v. Felts, No. 5:06-cv-00024 (S.D.W.Va. Mar. 6, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.